

Amendment No. 1 to the Master Repurchase Agreement


AMENDMENT NO. 1 TO THE MASTER REPURCHASE AGREEMENT, dated as of May 17, 2012
(the “Amendment”), between Integrated Device Technology, Inc. (the “Seller”) and
Bank of America, N.A. (the “Buyer”).
PRELIMINARY STATEMENTS:
WHEREAS, the Seller and the Buyer entered into that certain Master Repurchase
Agreement, dated as of June 13, 2011 (the “Master Repurchase Agreement”);
WHEREAS, the parties hereto have agreed (i) that the Availability Period be
extended to December 13, 2012, and (ii) to amend certain additional provisions
of the Master Repurchase Agreement as hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:
1.Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings provided in the Master Repurchase Agreement.
2.Amendments of the Master Repurchase Agreement. The parties hereto hereby amend
the Master Repurchase Agreement as follows:
(a)The following definition of “Agreement” shall be added at the end of Section
2 of the Master Repurchase Agreement as new clause (u):
““Agreement”, the Master Repurchase Agreement between Buyer and Seller dated
June 13, 2011, as amended, amended and restated, supplemented or otherwise
modified in writing from time to time.”
(b)The first sentence of the introductory paragraph of Annex I of the Master
Repurchase Agreement is hereby amended and restated in its entirety as follows:
“This Annex I forms a part of the Master Repurchase Agreement (as amended,
amended and restated, supplemented or otherwise modified in writing from time to
time, the “Agreement”) dated as of June 13, 2011 between Integrated Device
Technology, Inc. (the “Seller”) and Bank of America, N.A. (the “Buyer”).”
(c)The definition of “Availability Period” set forth in Section 2 of Annex I to
the Master Repurchase Agreement is hereby amended and restated in its entirety
as follows:
““Availability Period” means the period from June 13, 2011 to



--------------------------------------------------------------------------------



December 13, 2012.”
(d)The following definition of “Incipient Material Affiliate Event” shall be
added to Section 2 of Annex I to the Master Repurchase Agreement in the
appropriate alphabetical order:
““Incipient Material Affiliate Event” has the same meaning as set forth in the
Certificate.”
(e)The definition of “Undrawn Fee Payment Date” set forth in Section 2 of Annex
I to the Master Repurchase Agreement is hereby amended and restated in its
entirety as follows:
““Undrawn Fee Payment Date” means each of June 14, 2011; September 14, 2011;
December 14, 2011; March 14, 2012; June 14, 2012; September 14, 2012; and
December 13, 2012.”
(f)A new Section 9A shall be added immediately following Section 9 of Annex I to
the Master Repurchase Agreement, which shall provide as follows:
“9A. Substitution. Paragraph 9(b) of the Agreement is hereby deleted in its
entirety.”
(g)The Certificate included in Exhibit III of Annex I to the Master Repurchase
Agreement is hereby replaced in its entirely with the document provided in
Schedule 1 attached hereto.
3.Conditions Precedent. This Amendment shall become effective as of the date
hereof, when each of the conditions set forth below shall have been satisfied:
(a)Each party shall have received counterparts of this Amendment executed by the
other party hereto;
(b)The Certificate shall have been amended and restated in its entirety in the
form of the document provided in Schedule 1 attached hereto and the Buyer shall
have received evidence satisfactory to it that such amendment and restatement
has been duly authorized and adopted and is valid and effective such that the
rights of the Class A Preferred Shares (as defined in the Certificate) are as
set out in (i) the Amended and Restated Memorandum and Articles of Association
of the Seller attached as Exhibit III to Annex I of the Master Repurchase
Agreement, and (ii) the Certificate amended and restated in the form of the
document provided in Schedule 1 attached hereto.
(c)The Buyer shall have received an executed counterpart of an opinion of
Walkers, Cayman Islands to the Seller, addressed to the Buyer in form and
substance satisfactory to it.
(d)The Seller shall have paid all reasonable out-of-pocket costs and expenses
incurred by the Buyer in connection with this Amendment.
4.Representations and Warranties. (a) Each party hereby represents and warrants



--------------------------------------------------------------------------------



for itself only that:
(i)It is duly authorized to execute and deliver this Amendment and to perform
its obligations hereunder and has taken all necessary action to authorize such
execution, delivery and performance.
(ii)This Amendment has been duly executed and delivered by such party.
(iii)It has obtained all authorizations of any governmental body required in
connection with this Amendment and such authorizations are in full force and
effect
(iv)The execution, delivery and performance of this Amendment will not violate
any law, ordinance, charter, by-law or rule applicable to it or any agreement by
which it is bound or by which any of its assets are affected, except to the
extent such violation would not reasonably be expected to result, in the case of
the Seller, in a Material Adverse Effect, and in the case of the Buyer, in a
material adverse effect on the business, financial condition (taking into
account any liabilities (contingent or otherwise)) or assets of the Buyer and
its Subsidiaries (taken as a whole).
(v)No Event of Default with respect to such party has occurred and is
continuing, or would result from the effectiveness of this Amendment.
(a)    The Seller hereby represents and warrants to the Buyer that this
Amendment and the Master Repurchase Agreement (after giving effect to this
Amendment) are the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors rights generally or by general principles of
equity (including implied covenants of good faith and fair dealing).
5.Reference to and Effect on the Transaction Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Master Repurchase Agreement to “this Agreement”, “hereunder”, “hereof”, or words
of like import referring to the Master Repurchase Agreement, and each reference
in any of the Transaction Documents to “the Master Repurchase Agreement”,
“thereunder”, “thereof”, or words of like import referring to the such agreement
being amended hereby, shall mean and be a reference to such agreement, as
amended by this Amendment.
(b)    The Master Repurchase Agreement, as specifically amended by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects affirmed, ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not (i)
operate as a waiver of any right, power or remedy of any party under any of the
Transaction Documents, or (ii) constitute a waiver of any provision of any of
the Transaction Documents.



--------------------------------------------------------------------------------



6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
7.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
INTEGRATED DEVICE TECHNOLOGY, INC.
By:___________________________
Name:
Title:


BANK OF AMERICA, N.A.
By:___________________________
Name:
Title:


SCHEDULE 1
Amended and Restated Certificate



